 1   Jeremy S. Golden (SBN 228007)
     Cory M. Teed (SBN 299780)
 2   Golden & Cardona-Loya, LLP
 3   3130 Bonita Road, Suite 200B
     Chula Vista, CA 91910
 4
     jeremy@goldencardona.com
 5   Phone: 619-476-0030; Fax: 775-898-5471
 6
     Attorney for Plaintiffs

 7
 8                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
 9
10
11   SCOTT FORBES, an individual; and   )                        Case No.: 2:18-cv-02731-MCE-DB
12   SANDRA FORBES, an individual,      )
                                        )                        Order Granting Plaintiffs'
13              Plaintiff,              )                        Ex Parte Application To Strike
14                                      )                        Defendant Servis One, Inc.'s Untimely
     v.                                 )                        Filed Motion for Summary Judgment
15
                                        )
16   SERVIS ONE, INC. dba BSI FINANCIAL )
17
     SERVICES; EXPERIAN INFORMATION )
     SOLUTIONS, INC.; EQUIFAX           )
18   INFORMATION SERVICES, LLC; TRANS )                          Hon. Morrison C. England, Jr.
19   UNION LLC; and DOES 1 through 10,  )
     inclusive,                         )
20                                      )
21               Defendants.            )
                                        )
22
23
24
25
     //
26
     //
27
     //
28


                                                             1
                   Order Granting Plaintiffs' Ex Parte Application To Strike Defendant Servis One, Inc.'s
                                     Untimely Filed Motion for Summary Judgment
 1         Plaintiffs' Ex Parte Application to Strike Defendant Servis One, Inc.'s Untimely Filed
 2   Motion for Summary Judgment (ECF No. 47) is GRANTED. It is hereby ordered that
 3   Defendant Servis One, Inc.'s Motion for Summary Judgment (ECF No. 41) shall be
 4   STRICKEN and the motion taken off calendar.
 5         Defendant’s Ex Parte Application for Leave to Allow Motion for Summary
 6   Judgment/Partial Summary Judgment to be Heard (ECF No. 49) is DENIED as moot.
 7         IT IS SO ORDERED.
 8
 9   Dated: July 6, 2021
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                              2
                    Order Granting Plaintiffs' Ex Parte Application To Strike Defendant Servis One, Inc.'s
                                      Untimely Filed Motion for Summary Judgment
